 1   XAVIER BECERRA, State Bar No. 118517                          ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                                GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                         ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                            2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                        Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                           Telephone: (310) 552-0130
 4   ROBERT W. HENKELS, State Bar No. 255410                        Fax: (310) 229-5800
     Deputy Attorneys General                                       E-mail: RSilberfeld@RobinsKaplan.com
 5    1300 I Street, Suite 125                                     Special Counsel for Defendants
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 7    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 8   Attorneys for Defendants
 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                              SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                                       Case No. 2:90-cv-00520 KJM-DB (PC)
15                                                Plaintiffs, STIPULATION AND ORDER
                                                              EXTENDING THE DEADLINE TO FILE
16                      v.                                    THE PARTIES’ JOINT REPORT ON
                                                              PROPOSALS FOR CERTIFICATION OF
17                                                            DATA
     GAVIN NEWSOM, et al.,
18
                                               Defendants. Judge: The Hon. Kimberly J. Mueller
19

20             On October 23, 2019, the Court directed the parties to meet and confer regarding Plaintiffs’

21   request that Defendants self-certify data, and to file a joint statement outlining their joint proposal

22   for certification, or competing proposals, by October 30, 2019. (ECF No. 6365.) On Friday,

23   October 25, 2019, the parties scheduled a teleconference to discuss their respective proposals for

24   self-certification. On October 28, 2019 the parties met and conferred. And on October 29, 2019,

25   Defendants requested additional information concerning Plaintiffs’ proposal, which Plaintiffs

26   provided that day. Defendants provided additional information on October 30, 2019, as did

27   Plaintiffs in response.

28   ///
     [3457022.1]                                              1
                        Stip. & Order for EOT to File Joint Report on Certification of Data (2:90-cv-00520 KJM-DB (PC))
 1             Based on the information shared during their October 28, 29, and 30, 2019 meet-and-confer
 2   sessions, the parties agree that they need more time to discuss the certification process and their
 3   respective proposals. Accordingly, the parties stipulate and request to continue the October 30,
 4   2019 deadline to November 5, 2019.
 5             IT IS SO STIPULATED.
 6     Dated: October 30, 2019                                      XAVIER BECERRA
                                                                    Attorney General of California
 7                                                                  ADRIANO HRVATIN
                                                                    Supervising Deputy Attorney General
 8

 9                                                                  /S/ Elise Owens Thorn
                                                                    Elise Owens Thorn
10                                                                  Deputy Attorney General
                                                                    Attorneys for Defendants
11
       Dated: October 30, 2019                                      ROSEN BIEN GALVAN & GRUNFELD LLP
12

13
                                                                    /S/ Jessica Winter
14                                                                  Jessica Winter
                                                                    Attorneys for Plaintiffs
15

16             IT IS SO ORDERED.
17   Dated: October 30, 2019
18
                                                                     UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
     [3457022.1]                                             2
                       Stip. & Order for EOT to File Joint Report on Certification of Data (2:90-cv-00520 KJM-DB (PC))
